           Case 4:13-cv-04513-PJH Document 272 Filed 05/16/19 Page 1 of 2


     Nicholas Ranallo
1    nick@ranallolawoffice.com
     2443 Fillmore St., #380-7508
2    San Francisco, CA 94115
     T: (831) 607-9229
3    F: (831) 533-5073
4    Isaac Rabicoff
     Kenneth Matuszewski
6
     RABICOFF LAW LLC
7    73 W Monroe St
     Chicago, IL 60603
8    773-669-4590
     isaac@rabilaw.com
9    kenneth@rabilaw.com
10   Attorneys for Plaintiff
11   Evolutionary Intelligence, LLC

12                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
13                                    SAN JOSE DIVISION

14
15   EVOLUTIONARY INTELLIGENCE, LLC                        CASE NO. 4:13-cv-04513-PJH

16                                  Plaintiff,             KENNETH MATUSZEWSKI’S
                                                           NOTICE OF WITHDRAWAL AS
17                                                         COUNSEL
            v.
18
     SPRINT NEXTEL CORP.
19
                                    Defendant
20
21
22
23
24
25
26
27
28



     Evolutionary Intelligence, LLC v. Sprint Nextel Corp. et al., Case No. 5:13-cv-4513-RMW
     Plaintiff’s Reply to Defendants’ Opposition to Plaintiff’s Motion for Relief from Judgment
           Case 4:13-cv-04513-PJH Document 272 Filed 05/16/19 Page 2 of 2



1           NOW COMES Kenneth Matuszewski of Rabicoff Law LLC, attorney of record for
2    Evolutionary Intelligence, LLC (“Evolutionary Intelligence”), and his Notice of Withdrawal as
3    Counsel, states as follows:
4
6    1.     Kenneth Matuszewski first appeared in this matter on December 28, 2018.

7    2.     Current counsel Isaac Rabicoff and Nicholas Ranallo are serving as counsel for

8           Evolutionary Intelligence.
9    3.     Current counsel Kenneth Matuszewski of Rabicoff Law LLC therefore withdraws as
10
            counsel for Evolutionary Intelligence.
11
12
                                                 Respectfully Submitted,
13                                               /s/ Kenneth Matuszewski
                                                 Kenneth Matuszewski
14
                                                 kenneth@rabilaw.com
15                                               Isaac Rabicoff
                                                 isaac@rabilaw.com
16                                               Rabicoff Law LLC
                                                 73 West Monroe Street
17                                               Chicago, IL 60603
18                                               Phone: (773) 669-4590

19                                               Nicholas Ranallo
                                                 Ranallo Law Office
20                                               2443 Fillmore St., #380-7508
21                                               San Francisco, CA 94115
                                                 Phone: (831) 607-9229
22                                               nick@ranallolawoffice.com
23
                                                 Counsel for Plaintiff
24                                   CERTIFICATE OF SERVICE
25          The undersigned certifies that a copy of the foregoing document was served on all parties
26   who have appeared in this case on May 16, 2019, via the Court’s CM/ECF system or by e-mail.
27
28                                               /s/ Kenneth Matuszewski
                                                 Counsel for Plaintiff


                                                     1
